AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is dated as of
September 28, 2006, between Margaret Chance ("Employee"), Ameritrans Capital
Corporation ("Ameritrans"), and Elk Associates Funding Corporation ("Elk")
(collectively, Ameritrans and Elk are hereinafter referred to as the
"Employer").




WHEREAS, Employee is presently employed by Employer as Vice President and
Secretary of Employer pursuant to an Employment Agreement dated January 1, 2002
(the "2002 Agreement"); and




WHEREAS, the Employer and Employee desire to restate and amend certain terms of
the 2002 Agreement.




NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:











 


